DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to 05/04/2021 Amendment.
Claims 2-21 are pending and examined.  Claim 1 has been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-5, 8-13, 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 7,692,951 to Toda et al. (hereafter Toda).
Regarding independent claim 2, Toda teaches a memory device comprising: 
a memory array comprising a plurality of word lines (FIG. 18: WL0s, WL1s), a plurality of bit lines (FIG. 18 shows a global bus region 207, which comprises data lines 304 for read operation and write pulse signal lines 305 for write operation as shown in FIGS. 21 and 23), and a plurality of bit line portions (FIG. 18: bit line [portions] BL0s, BL1s and BL2s), wherein a plurality of memory elements are positioned at intersections of the plurality of word lines and the plurality of bit line portions (see FIG. 10); and 
a logic layer disposed at least partially under the memory array (FIG. 18: read/write circuit 200), the logic layer comprising one or more bit line decoders FIG. 18: shows BL-DEC/MUX 201-202 and local bus regions 205-206; FIG. 23 shows details of a BL-DEC/MUX 201 and local bus 205) each to control a group of the plurality of bit line portions to perform a memory operation (FIG. 23: BL-DEC/MUX coupled to selected group of bit line [portions] BL0 to /BL3 as shown), wherein the group comprises at least one of a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines, or one respective bit line portion associated with each of the plurality of bit lines and intersecting the one of the plurality of word lines depending on a type of the memory operation being performed (FIG. 23: e.g. coupling bit line [portions] BL1 and /BL1 to data lines GBi and /GBi when signals R and S21 are active high in a read operation, or coupling bit line [portions] BL1 and /BL1 to WPi and /WPi when signals W and S21 are active high in a write operation, also see 14:1-17).
Regarding dependent claim 3, Toda teaches wherein each of the one or more bit line decoders is to decode a received memory address and select a corresponding group of the plurality of bit line portions based on the received memory address to perform the memory operation (column address CA is received as shown in FIG. 21, and corresponding group of bit line portions is selected with decoded signals S20-S23 as shown in FIG. 23).
Regarding dependent claim 4, Toda teaches wherein each of the one or more bit line decoders is to access one or more memory elements in a subset of the plurality of memory elements corresponding to at least one bit line portion in the corresponding group of the plurality of bit line portions (FIG. 23: each BL-DEC/MUX selecting one pair from four pairs of bit lines BL0-/BL3, see 15:43-47).
Regarding dependent claim 5, Toda teaches wherein each of the one or more bit line decoders is to activate a bit line gate to couple at least one bit line portion of the corresponding group of the plurality of bit line portions to a corresponding one of the plurality of bit lines (FIG. 23: e.g. with decoded signal S20 high, bit line pair BL0 and /BL0 are coupled to corresponding global bus via transistors QN51 and QN53) and to decouple one or more other bit line portions of the corresponding group of the plurality of bit line portions from the corresponding one of the plurality of bit lines (FIG. 23: e.g. with decoded signal S21-S23 low, bit line pairs BL1-BL3 and /BL1-/BL3 are decoupled to corresponding global bus via transistors QN52, QN54, QN55, QN57, QN56, QN58, see 15:43-47).
Regarding dependent claim 8, Toda teaches wherein the memory array comprises a plurality of memory layers (see FIG. 9).
Regarding dependent claim 9, Toda teaches wherein the logic layer is disposed at least partially in a periphery of the memory array (FIG. 20: read/write circuit region is underneath memory arrays).
Regarding independent claim 10, Toda teaches an apparatus comprising: 
a substrate (FIG. 20: substrate 10); 
a memory array formed above the substrate (FIG. 20: memory cell blocks 100), the memory array comprising a plurality of word lines (FIG. 18: WL0s, WL1s), a plurality of bit lines (FIG. 18 shows a global bus region 207, which comprises data lines 304 and write pulse signal lines 305 as shown in FIGS. 21 and 23), and a plurality of bit line portions (FIG. 18: BL0s, BL1s and BL2s), wherein a plurality of memory elements are positioned at intersections of the plurality of word lines and the plurality of bit line portions (see FIG. 10
a logic layer formed on the substrate (FIGS. 18 and 20: read/write circuit 200), the logic layer comprising one or more bit line decoders (FIG. 18: shows BL-DEC/MUX 201-202 and local bus regions 205-206; FIG. 23 shows details of a BL-DEC/MUX 201 and local bus 205) each to control a group of the plurality of bit line portions to perform a memory operation (FIG. 23: BL-DEC/MUX coupled to selected group of bit line portions BL0 to /BL3 as shown), wherein the group comprises at least one of a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines, or one respective bit line portion associated with each of the plurality of bit lines and intersecting the one of the plurality of word lines depending on a type of the memory operation being performed (FIG. 23: e.g. coupling bit line [portions] BL1 and /BL1 to data lines GBi and /GBi when signals R and S21 are active high in a read operation, or coupling bit line [portions] BL1 and /BL1 to WPi and /WPi when signals W and S21 are active high in a write operation, also see 14:1-17).
Regarding dependent claims 11-13 and 16-17, see rejections applied to claims 3-5 and 8-9 above.
Regarding independent claim 18, Toda teaches an integrated circuit comprising: 
a logic layer formed on a substrate (FIGS. 18 and 20: read/write circuit 200 formed on substrate 10), the logic layer comprising one or more bit line decoders (FIG. 18: shows BL-DEC/MUX 201-202 and local bus regions 205-206; FIG. 23 shows details of a BL-DEC/MUX 201 and local bus 205
a memory comprising one or more layers formed above the substrate (FIG. 20: memory cell blocks 100 formed above substrate 10), the memory comprising an array comprising a plurality of word lines (FIG. 18: WL0s, WL1s), a plurality of bit lines (FIG. 18 shows a global bus region 207, which comprises data lines 304 and write pulse signal lines 305 as shown in FIGS. 21 and 23), and a plurality of bit line portions (FIG. 18: BL0s, BL1s and BL2s), wherein a plurality of memory elements are positioned at intersections of the plurality of word lines and the plurality of bit line portions (see FIG. 10), 
wherein the one or more bit line decoders are each to control a group of the plurality of bit line portions to perform a memory operation (FIG. 23: BL-DEC/MUX coupled to selected group of bit line portions BL0 to /BL3 as shown), wherein the group comprises at least one of a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines, or one respective bit line portion associated with each of the plurality of bit lines and intersecting the one of the plurality of word lines depending on a type of the memory operation being performed (FIG. 23: e.g. coupling bit line [portions] BL1 and /BL1 to data lines GBi and /GBi when signals R and S21 are active high in a read operation, or coupling bit line [portions] BL1 and /BL1 to WPi and /WPi when signals W and S21 are active high in a write operation, also see 14:1-17).
Regarding dependent claim 19, see rejection applied to claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7, 14-15, 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toda.
Regarding dependent claim 6-7, Toda does not explicitly teaches wherein the type of the memory operation comprises a byte/page erase operation.  
However, Toda suggests “0” write could be seen as erase operation (see 21:40-44), and a method for writing data simultaneously into plurality of memory cells (FIG. 16: e.g. writing “0” into memory cells coupled to BL00 and BL10).
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to apply simultaneous data writing concept taught in FIG. 16 of Toda to memory cells of byte/page size for a byte/page erase operation.
	Regarding independent claims 14-15 and 20-21, see rejections applied to claims 6-7 above.

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Toda teaches the amended limitations as stated in the above rejections regarding claims 2, 10 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


June 15, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824